ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-11, 13-18, and 20-21 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary Williams (Reg. No. 31066) on 11/08/2021.

Please change claim 1 to:
(Currently Amended) A method, comprising:
at an electronic device with a display device and one or more input devices:
	displaying, via the display device, a user interface in a simulated three-dimensional environment that includes a plurality of selectable user interface objects, wherein the plurality of selectable user interface objects have different positions in the simulated three-dimensional environment, and one or more of the selectable user interface objects are displayed with a simulated depth of field effect that includes applying a respective degree of blurring to the one or more selectable user interface objects;
	while displaying the user interface in the simulated three-dimensional environment, detecting, via the one or more input devices, a first navigation input; and
, including decreasing the degree of blurring applied to a respective user interface object of the one or more user interface objects in conjunction with moving the respective user interface object closer to the respective viewpoint. 

Please change claim 8 to:
8. (Currently Amended) An electronic device, comprising:
one or more processors; and 
memory, wherein the memory is in communication with a display device and one or more input devices, and wherein the memory includes instructions, the instructions, which when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
	displaying, via the display device, a user interface in a simulated three-dimensional environment that includes a plurality of selectable user interface objects, wherein the plurality of selectable user interface objects have different positions in the simulated three-dimensional environment, and one or more of the selectable user interface objects are displayed with a simulated depth of field effect that includes applying a respective degree of blurring to the one or more selectable user interface objects;
	while displaying the user interface in the simulated three-dimensional environment, detecting, via the one or more input devices, a first navigation input; and
	in response to detecting the first navigation input, performing a first navigation operation that includes displaying, via the display device, the one or more user interface objects at a different position in the simulated three-dimensional , including decreasing the degree of blurring applied to a respective user interface object of the one or more user interface objects in conjunction with moving the respective user interface object closer to the respective viewpoint.

Please change claim 15 to:
15. (Currently Amended) A non-transitory computer-readable storage medium storing instructions, the instructions, which when executed by one or more processors, cause the one or more processors to perform operations comprising: 
displaying, via a display device, a user interface in a simulated three-dimensional environment that includes a plurality of selectable user interface objects, wherein the plurality of selectable user interface objects have different positions in the simulated three-dimensional environment, and one or more of the selectable user interface objects are displayed with a simulated depth of field effect that includes applying a respective degree of blurring to the one or more selectable user interface objects;
while displaying the user interface in the simulated three-dimensional environment, detecting, via one or more input devices, a first navigation input; and
in response to detecting the first navigation input, performing a first navigation operation that includes displaying, via the display device, the one or more user interface objects at a different position in the simulated three-dimensional environment, and, in conjunction with moving the one or more user interface objects in the simulated three-dimensional environment, updating the respective degree of blurring applied to the one or more user interface objects based on the simulated depth of field effect and a respective current position of the one or more user interface objects in the simulated three-dimensional environment, including decreasing the degree of blurring applied to a respective user interface object of the one or more user interface objects in conjunction with moving the respective user interface object closer to the respective viewpoint.

Please change claim 16 to:
16. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein detecting the first navigation input includes detecting a selection input directed to a first selectable user interface object of the one or more selectable user interface objects. 

Please change claim 17 to:
17. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein moving the one or more user interface objects in the simulated three-dimensional environment includes moving the one or more user interface objects closer to a respective viewpoint. 

Please change claim 18 to:
18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the respective viewpoint is a simulated user viewpoint. 

Please change claim 20 to:
20. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein performing the first navigation operation includes moving the one or more user interface objects in a first direction in the simulated three-dimensional environment, and the computer-readable storage medium further includes instructions for:
while displaying the user interface in the simulated three-dimensional environment, detecting, via the one or more input devices, a second navigation input; and

 
Please change claim 21 to:
21. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein performing the first navigation operation includes animating away the respective degree of blurring applied to the one or more selectable user interface objects.

Please CANCEL claims 5, 12, and 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claims 1, 8, and 15, the prior art Anthony broadly discloses updating a respective degree of blurring to the user interface objects when moving the interface objects in the simulated three-dimensional environment. The present invention differs from the prior art of record in that the present invention also requires updating the respective degree of blurring including decreasing the degree of blurring in conjunction with moving the respective user interface object closer to the respective view point.
Therefore, the recited limitations, in the specific combination as recited in the independent claims 1, 8, and 15 defines patentability of the claims over the prior art of record.
Claims 2-4, 6-7 which depend from claim 1, claims 9-11, 13-14 which depend from claim 8, claims 16-18, 20-21 which depend from claim 15, are also allowed for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.